Title: To Benjamin Franklin from John Wright, 7 February 1783
From: Wright, John
To: Franklin, Benjamin


Dear Friend
London 7th. of 2nd month 1783
I take the liberty to inclose a letter from my ffrd Charles Eddy late of Philadelphia but now of Dublin respecting which I doubt not thy doing what shall be proper & expedient and if his request appears so to thee thou wilt be so kind to Comply therewith.
I congratulate thee on the peace which I hope will be permanent & mutually beneficial to both Countries and that we shall have the pleasure of seeing thee here wherein I promise myself great satisfaction.
I understand my ffrd David Barclay wrote thee on the Subject of Tim Matlocks affair & recd. an agreable answer. I could not entertain a doubt of the justice of Your government in the business.

I shall esteem a letter from thee a favour & hearing of thy welfare always affords me pleasure being with great Esteem Thy very Respectful Frd
John Wright

A ship from Massachusets bay or Rather from Nantucket is arrived in the Thames & reported at the Customhouse— The first ffrdly 13 stripes may she be the forerunner of thousands

 
Addressed: Doctr Benjamin Franklin / Minister Plenepotentiary / From the Congress / of the United States of America / Paris
